Per curiam.
This court in Miller, Stevenson & Steinichen, Inc. v. American Employers Ins. Co., 141 Ga. App. 292 (233 SE2d 226) (1977), ruled that certain documents left overnight in an automobile in which they were to be transported the next day were in "storage” so as to be excluded from coverage under the terms of the owner’s theft insurance policy. The Supreme Court on certiorari (Miller, Stevenson & Steinichen, Inc. v. American Employers Ins. Co., 239 Ga. 125 (236 SE2d 253) (1977)), reversed.
In accordance with the opinion of the Supreme Court, the trial court’s grant of summary judgment to the insurer in this case is reversed.

Judgment reversed.


Quillian, P. J., Shulman and Banke, JJ., concur.

Horton & Crim, Candler Crim, Jr., for appellant.
Smith, Cohen, Ringel, Kohler & Martin, Kenneth L. Millwood, Robert W. Beynart, for appellee.